DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  “a position of the display device,” (lines 3 and 4) should read -- a position of the display device. -- .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0070736, referred to herein as “Kim”) in view of Rawlinson et al. (US 2015/0138043, referred to herein as “Rawlinson”).

	Regarding claim 1, Kim discloses: A vehicle having a roof construction in a fixed roof (Kim: Fig. 12, disclosing a vehicle; paragraph [0039], disclosing a display unit mounted in a central portion of a vehicle ceiling), comprising: 
a stationary frame (Kim: Fig. 2, paragraph [0043], disclosing a stationary frame); 
at least one semi-transparent panel connected to the stationary frame and fitted in an opening in the fixed roof of the vehicle (Kim: paragraph [0077], disclosing use of a transparent display panel—connected to the stationary frame—that can control the transmittance of light); 
[…]
a display device includes a display screen configured to show images to occupants in the vehicle (Kim: paragraph [0040], disclosing a display; Fig. 3b, paragraph [0048], disclosing that the display screen may be configured to be viewed by a passenger); and 
a drive system (Kim: Fig. 1, paragraph [0042], disclosing a position adjustment unit) is configured to move the display screen of the display device at least into a storage position (Kim: Fig. 3a, paragraph [0042], disclosing that the position adjustment unit can move the displays from a first position and a second position, with one of the positions being where the displays are in a storage position), and into an operational position in which the display screen is visible to occupants in an interior space of the vehicle (Kim: Fig. 3b, paragraph [0042], disclosing that the position adjustment unit can move the displays from a first position and a second position, with one of the positions being where the displays are visible to passengers inside the vehicle), wherein the display screen of the display device, in the storage position, is moved into a cavity (Kim: Figs. 3a and 3b, paragraphs [0039] and [0048] through [0049], disclosing that when the display screen is stored it is moved into a cavity defined by the guide rails in contact with the ceiling) …
Kim does not explicitly disclose: a headliner on an interior side of the fixed roof is configured to hide the fixed roof and stationary frame from view and a cavity above the headliner and thus hidden from view and protected by the headliner.
However, Rawlinson discloses: a headliner on an interior side of the fixed roof is configured to hide the fixed roof and stationary frame from view and a cavity above the headliner and thus hidden from view and protected by the headliner (Rawlinson: Fig. 3, paragraph [0035], disclosing a headliner and a recess above the headliner that permits the stored display and associated guide track to be hidden from view and protected by the headliner).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the headliner of Rawlinson in the vehicle of Kim.
One would have been motivated to modify Kim in this manner in order to better store a vehicle display when not in use (Rawlinson: paragraph [0033] and [0035]). Additionally, Kim and Rawlinson are directed to the same field of endeavor, namely providing display systems in vehicles (Kim: paragraph [0002]; Rawlinson: paragraph [0001]).  

	Regarding claim 2, Kim and Rawlinson disclose: The vehicle according to claim 1, wherein the head-liner surrounds a circumventing edge of the at least one semi-transparent panel and leaves an opening to enable the display device to enter and exit the cavity (Rawlinson: Figs. 2-5, paragraph [0035], disclosing that the display can enter and exit the recess through an opening and may be stored in a sunroof pocket).
	The motivation for combining Kim and Rawlinson has been discussed in connection with claim 1, above.

	Regarding claim 3, Kim and Rawlinson disclose: The vehicle according to claim 1, wherein, to establish the operational position, the display device is moved by the drive system out of the storage position in a substantially horizontal plane and is then rotated around a substantially horizontal axis into the operational position whereby a leading end of the display device moves from the substantially horizontal plane downwardly and a trailing end of the display device substantially stays in the substantially horizontal plane (Rawlinson: Figs. 2-5, paragraphs [0035] and [0036], disclosing that the display is moved from a storage unit in a horizontal plane downward to an operational position via a rotating link about an axis as well as a moving link within the track).
The motivation for combining Kim and Rawlinson has been discussed in connection with claim 1, above.

	Regarding claim 10, Kim and Rawlinson disclose: The vehicle according to claim 1, wherein two display devices are positioned adjacent to each other seen in a transverse direction of the vehicle and can be adjusted independently from each other (Kim: Fig. 2, paragraph [0040], disclosing two display devices positioned adjacent to each other and adjusted independently).

Regarding claim 11, Kim and Rawlinson disclose: The vehicle according to claim 10, wherein each of the display devices is guided by a guide at a lateral side of the stationary frame and an opposite central guide positioned substantially in a central plane of the vehicle (Kim: Fig. 2, paragraphs [0042] and [0043], disclosing a guide to guide the displays positioned in a central plane of the vehicle).

	Regarding claim 12, Kim and Rawlinson disclose: The vehicle according to claim 11, and further comprising a front beam and a rear beam connecting the central guide to the stationary frame (Kim: Fig. 2, disclosing front and rear beams as part of the stationary frame).

	Regarding claim 13, Kim and Rawlinson disclose: The vehicle according to claim 10, wherein the display devices are positioned adjacent to each other seen in a longitudinal direction and whereby the display screens of each of the display devices is pointing in an opposite direction (Kim: Figs. 2 and 7-10, disclosing display devices positioned adjacent to each other with the displays pointing in opposite directions when extended for view).

	Regarding claim 14, Kim and Rawlinson disclose: The vehicle according to claim 1, and further comprising a sunscreen configured to cover the panel and block light from an interior side, independently from a position of the display device (Rawlinson: paragraph [0035], disclosing a sunroof pocket for a stored display).
The motivation for combining Kim and Rawlinson has been discussed in connection with claim 1, above.

	Regarding claim 16, Kim and Rawlinson disclose: The vehicle according to claim 11, wherein the central guide is attached to a movable display carrier (Kim: paragraphs [0048] and [0049], disclosing movable displays and associated housings).
The motivation for combining Kim and Rawlinson has been discussed in connection with claim 1, above.

Regarding claim 17, the claim recites analogous limitations to claims 1 and 3, above, and is therefore rejected on the same premise.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rawlinson as applied to claim 14 above, and further in view of Nellen et al. (US 2017/0158034, referred to herein as “Nellen”).

Regarding claim 15, Kim and Rawlinson disclose: The vehicle according to claim 14, as discussed above.
Kim and Rawlinson do not explicitly disclose: wherein the sunscreen is in a form of a rollo screen which is rolled-on or -off from a winding shaft which is positioned above the cavity for the at least one display device.
	However, Nellen discloses: wherein the sunscreen is in a form of a rollo screen which is rolled-on or-off from a winding shaft which is positioned above the cavity for the at least one display device (Nellen: Fig. 1, paragraphs [0048] through [0050], disclosing a rollo screen rolled with a winding shaft and positioned in a vehicle roof for covering a roof opening).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the rollo screen of Nellen in the vehicle of Kim and Rawlinson.
	One would have been motivated to modify Kim and Rawlinson in this manner in order to better provide a covering that can be mounted to maximize daylight performance and permit easy assembly (Nellen: paragraphs [0012] through [0014]).

Allowable Subject Matter
Claims 4-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Kim, either alone or in combination with other prior art of record, does not teach, suggest, or disclose where drive cables are guided in at least a pair of guide tubes, connected to at least a pair of mechanism devices, slidably guided to at least one pair of guides, with at least one pair of guides being attached to the stationary frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484